Citation Nr: 0924852	
Decision Date: 07/02/09    Archive Date: 07/14/09

DOCKET NO.  99-17 335	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Des Moines, Iowa


THE ISSUE

Entitlement to recognition of the Veteran's son as a 
"helpless child" on the basis of permanent incapacity for 
self-support prior to attaining the age of 18 years.


REPRESENTATION

Appellant represented by:	African American PTSD 
Association


ATTORNEY FOR THE BOARD

O. Lee, Associate Counsel




INTRODUCTION

The Veteran served on active duty from April 1942 to December 
1945.  He died in September 1997.  The appellant in this 
matter is the Veteran's surviving son.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2006 rating decision of the RO 
in Des Moines, Iowa, which determined that permanent 
incapacity for self-support was not established for the 
appellant.

The appellant's claim of entitlement to VA benefits as a 
helpless child of the Veteran was previously denied in a June 
2004 Board decision.  The Board notes that a repeat claim for 
helpless child benefits is construed as a new claim, as 
opposed to a claim to reopen, and is therefore not subject to 
the new-and-material-evidence requirement.  See Suttmann v. 
Brown, 5 Vet. App. 127, 136 (1993); Elkins v. West, 12 Vet. 
App. 209, 218-19 (1999).  As such, the Board is not required 
to determine whether the appellant has submitted new and 
material evidence with respect to his subsequently filed 
claim.  

The appellant requested a hearing before the Board in his 
December 2006 VA Form 9, but indicated that he would be 
unable to attend a hearing unless the VA obtained a court 
order to release him from incarceration for purposes of 
appearing at the hearing.  The RO sent the appellant a letter 
informing him that although he had a right to a hearing on 
his claim, VA did not have the authority to obtain such a 
court order.  The appellant was advised that it was his 
responsibility to present himself for any scheduled hearing.  
Subsequently, the RO scheduled a Travel Board hearing for May 
2009.  The appellant did not appear at the hearing and has 
not requested that the hearing be rescheduled.  The Board may 
proceed with appellate review.  




FINDINGS OF FACT

1. The Veteran's son was born in August 1948, and attained 
the age of eighteen in August 1966.

2. The Veteran's son has not been shown to have been 
permanently incapable of self-support by reason of a mental 
or physical condition prior to attaining the age of eighteen.


CONCLUSION OF LAW

The criteria for entitlement to VA benefits as a helpless 
child of the Veteran have not been met.  38 U.S.C.A. 
§§ 101(4)(A), 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.57, 3.159, 3.356 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
appellant's claims file, and has an obligation to provide 
reasons and bases supporting the decision.  See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must 
review the entire record, but does not have to discuss each 
piece of evidence).  The analysis below focuses on the most 
salient and relevant evidence and on what this evidence 
shows, or fails to show, on the claims.  The appellant must 
not assume that the Board has overlooked pieces of evidence 
that are not explicitly discussed herein.  See Timberlake v. 
Gober, 14 Vet. App. 122 (2000) (the law requires only that 
the Board address its reasons for rejecting evidence 
favorable to the veteran).

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the appellant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. The Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the appellant's claim, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2008).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-
21 (2004) (Pelegrini II), the United States Court of Appeals 
for Veterans Claims (Court) held that VA must inform the 
claimant of any information and evidence not of record (1) 
 that is necessary to substantiate the claim; (2)  that VA 
will seek to provide; (3)  that the claimant is expected to 
provide; and (4)  request that the claimant provide any 
evidence in his possession that pertains to the claim.  The 
requirement of requesting that the claimant provide any 
evidence in his possession that pertains to the claim was 
eliminated by the Secretary during the course of this 
appeal.  See 73 Fed. Reg. 23353 (final rule eliminating 
fourth element notice as required under Pelegrini II, 
effective May 30, 2008).  Any error related to this element 
is harmless. 

Prior to the initial adjudication of the appellant's claim, a 
letter dated in November 2005 fully satisfied the duty to 
notify provisions.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio, 16 Vet. App. at 187; Pelegrini II, 
18 Vet. App. at 120-21.  The letter advised the appellant of 
the information necessary to substantiate the claim, and of 
his and VA's respective obligations for obtaining specified 
different types of evidence.  The appellant was informed of 
the specific types of evidence he could submit to 
substantiate his claim for helpless child benefits and 
advised that the evidence needed to show that he became 
permanently incapable of self-support before reaching the age 
of eighteen.  He was also told that it was his responsibility 
to support the claim with appropriate evidence.

Since the Board has concluded that the preponderance of the 
evidence is against the claim, any questions as to the 
appropriate disability ratings or effective dates to be 
assigned are rendered moot, and no further notice is needed.  
See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The Board also concludes VA's duty to assist has been 
satisfied.  An Order of Commitment dated in April 2005 and 
the first page of a psychiatric evaluation report dated in 
December 2004 have been associated with the claims file.  A 
June 1989 private medical statement and documentation from 
the Selective Service System are also of record.  The RO has 
requested additional information and evidence from the 
appellant, however, aside from numerous lay statements, the 
appellant has not identified or submitted any additional 
evidence that would aid in substantiating his claim.  
Although VA has a statutory duty to assist the appellant in 
developing evidence pertinent to a claim, the appellant also 
has a duty to assist and cooperate with VA in developing 
evidence; the duty to assist is not a one-way street.  See 
Wood v. Derwinski, 1 Vet. App. 190 (1991).  In November 2005, 
the appellant submitted a VCAA notice response form 
indicating that he had no other information or evidence to 
give VA to substantiate his claim.  Therefore, the Board 
finds that the claims file contains all available evidence 
pertinent to the claim, as well as sufficient evidence to 
make a decision on the claim.  VA has fulfilled its duty to 
assist the appellant in obtaining all outstanding records.  

The duty to assist extends to the provision of examinations 
and medical opinions in certain cases.  See 38 C.F.R. § 
3.159(c).  Examination of the appellant at this time, 
however, is not required as this claim hinges upon his 
condition at the time of his eighteenth birthday.  See Dobson 
v. Brown, 4 Vet. App. 443, 445 (1993).  The appellant is now 
60 years old.  The Board concludes that failure to provide an 
examination or opinion in this instance is not error.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II. Helpless child

The appellant contends that he is entitled to VA benefits as 
a helpless child of the Veteran on the basis of being 
permanently incapable of self-support prior to attaining the 
age of 18 years.  For the reasons that follow, the criteria 
for helpless child benefits have not been met.  

Under 38 C.F.R. § 3.57, a "child" for VA death benefits 
payment purposes means an unmarried person who is a 
legitimate child, a child legally adopted before the age of 
18 years, a stepchild who acquired that status before the age 
of 18 years and who is a member of the veteran's household or 
was a member of the veteran's household at the time of the 
veteran's death, or an illegitimate child; and: (i) is under 
the age of 18 years; (ii) became permanently incapable of 
self-support before reaching the age of 18 years; or (iii) is 
older than 18 and under 23 and, until completion of 
education, is pursuing a course of instruction at an approved 
educational institution.  Id.

In the present case, the appellant was born in August 1948 
and reached the age of 18 years in August 1966.  He is 
presently incarcerated and, consequently, is not pursuing a 
course of instruction at an approved educational institution.

To establish entitlement to the benefit sought on the basis 
of being a helpless child, various factors under 38 C.F.R. 
§3.356 are for consideration.  Principal factors for 
consideration are:

(1)	The fact that a claimant is earning his or her own 
support is prima facie evidence that he or she is not 
incapable of self-support.  Incapacity for self- support will 
not be considered to exist when the child by his or her own 
efforts is provided with sufficient income for his or her 
reasonable support.

(2)	A child shown by proper evidence to have been 
permanently incapable of self-support prior to the date of 
attaining the age of 18 years, may be so held at a later date 
even though there may have been a short intervening period or 
periods when his or her condition was such that he or she was 
employed, provided the cause of incapacity is the same as 
that upon which the original determination was made and there 
were no intervening diseases or injuries that could be 
considered as major factors.  Employment which was only 
casual, intermittent, tryout, unsuccessful, or terminated 
after a short period by reason of disability, should not be 
considered as rebutting permanent incapability of self-
support otherwise established.

(3)	It should be borne in mind that employment of a child 
prior or subsequent to the delimiting age may or may not be a 
normal situation, depending on the educational progress of 
the child, the economic situation of the family, indulgent 
attitude of parents, and the like.  In those cases where the 
extent and nature of disability raises some doubt as to 
whether they would render the average person incapable of 
self-support, factors other than employment are for 
consideration.  In such cases there should be considered 
whether the daily activities of the child in the home and 
community are equivalent to the activities of employment of 
any nature within the physical or mental capacity of the 
child which would provide sufficient income for reasonable 
support.  Lack of employment of the child either prior to the 
delimiting age or thereafter should not be considered as a 
major factor in the determination to be made, unless it is 
shown that it was due to physical or mental defect and not to 
mere disinclination to work or indulgence of relatives or 
friends.

(4)	The capacity of a child for self-support is not 
determinable upon employment afforded solely upon sympathetic 
or charitable considerations and which involved no actual or 
substantial rendition of services. 38 C.F.R. § 3.356 (2008).

As to the question of whether the appellant became 
permanently incapable of self-support prior to reaching 18 
years, the Court has held that the "focus of analysis must be 
on the claimant's condition at the time of his or her 18th 
birthday."  Dobson v. Brown, 4 Vet. App. 443, 445 (1993).  In 
other words, for purposes of initially establishing helpless 
child status, the claimant's condition subsequent to his or 
her 18th birthday is not for consideration.  However, if a 
finding is made that a claimant was permanently incapable of 
self-support as of his or her eighteenth birthday, then 
evidence of the claimant's subsequent condition becomes 
relevant for the second step of the analysis, that is, 
whether there is improvement sufficient to render the 
claimant capable of self-support.  Id.  If the claimant is 
shown to be capable of self-support at eighteen, VA is 
required to proceed no further.  Id.

Here, the appellant has argued that he was mentally disabled 
when drafted for active duty service during the Vietnam Era.  
A Selective Service System record shows that he was initially 
classified as Class I-A[3] on October 19, 1966; as Class I-Y 
on December 12, 1967; as Class I-A on February 25, 1972; and 
as Class I-H on August 17, 1972.  The RO previously received 
documentation from the Selective Service System in October 
2003, regarding the classifications used for Selective 
Service from 1948 to 1976.  This documentation shows that 
Class I-A represented that the individual was available for 
military service, Class I-H meant that the registrant was not 
currently subject to processing for induction or alternate 
service, and Class I-Y was assigned for registrants who were 
qualified for service "only in time of war or national 
emergency."  In notes accompanying this documentation, the 
Selective Service System indicated that Class I-Y was a 
"reserve manpower" source for Class I-A in a declared 
emergency that was made up of registrants who, for medical, 
mental, or moral reasons would not be qualified for Armed 
Forces service but probably would be in an emergency or war 
situation.  Beginning in 1965, the mental acceptance 
standards for registrants were lowered, resulting in a vast 
expansion of the number of registrants in Class I-Y.  Those 
who would remain not qualified in time of war remained in 
Class IV-F.  Given this information, and particularly in view 
of the fact that the appellant was never classified in Class 
IV-F, the Board finds that his Selective Service System 
records do not suffice to show permanent incapacity of self-
support prior to age 18.

Similarly, the appellant has presented no medical evidence 
suggesting permanent incapacity of self support prior to age 
18.  A June 1989 statement from a private doctor reflects 
that the appellant was given emergency medical treatment 
beginning in May 1980, but he was thirty-one years old at 
that time.  The first page of a December 2004 psychiatric 
evaluation report reflects diagnoses of paraphilia, 
hebephilia, residuals of pedophilia, delusional disorder, 
residuals of alcohol abuse and personality disorder.  There 
is no indication that the appellant had any of the 
aforementioned at the time he turned 18 years old.  Also, and 
significantly, both a declaration of marital status from the 
Veteran in 1978 and an application from the appellant's 
mother in November 1997 list no dependent children.

The Board has considered the lay submitted by the appellant, 
his sister and [redacted]. attesting to the appellant's 
mental problems since childhood.  While they can observe and 
report symptoms observable by a lay person, they are not 
competent to establish that the appellant was permanently 
incapable of self-support by reason of mental or physical 
defect at the date of attaining the age of 18 years.  See 
Cromley v. Brown, 7 Vet. App. 376, 379 (1995); Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992) (competent medical 
evidence means evidence provided by a person who is qualified 
through education, training, or experience to offer medical 
diagnoses, statements, or opinions).  The probative evidence 
of record simply does not establish such incapacity at the 
time the appellant reached the age of 18 years.

Taking into account all of the relevant evidence of record, 
the appellant has not met any of the criteria to be 
considered a "child" of the veteran under 38 C.F.R. § 3.57.  
There is no evidence to show that he was permanently 
incapable of self-support at the time he turned 18 in August 
1966.  


ORDER

Entitlement to VA benefits as a helpless child of the Veteran 
on the basis of permanent incapacity for self-support prior 
to attaining the age of 18 years is denied.



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


